Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 1 of 12 Page ID
                                 #:5761




            EXHIBIT C
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 2 of 12 Page ID
                                 #:5762




   1                UNITED STATES DISTRICT COURT

   2               CENTRAL DISTRICT OF CALIFORNIA

   3

  4    JERALD FRIEDMAN, INDIVIDUALLY AND ON
       BEHALF OF ALL OTHERS SIMILARLY
  5    SITUATED,

  6                                        PLAINTIFF,        CASE NO.
                                                             2:14-00034
  7                         vs.

  8    A.ARP, INC., AARP SERVICES, INC.,
       A.ARP INSURANCE PLAN, UNITEDHEALTH
  9    GROUP, INC., AND UNITEDHEALTHCARE
       INSURANCE,
 10
                                          DEFENDANTS.
 11

 12

 13

 14

 15

 16         VIDEOTAPED DEPOSITION OF JERALD FRIEDMAN

 17                TAKEN MONDAY, NOVEMBER 12, 2018

 18                   SANTA MONICA, CALIFORNIA

 19

 20

 21

 22

 23

 24         Reported by Audra E. Cramer, CSR No. 9901
                       Job No. 2018-64514
 25


                   www.LexitasNG.com       Lexitas     888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 3 of 12 Page ID
                                 #:5763

                                                                                2


   1                UNITED STATES DISTRICT COURT

  2                CENTRAL DISTRICT OF CALIFORNIA

  3

  4    JERALD FRIEDMAN, INDIVIDUALLY AND ON
       BEHALF OF ALL OTHERS SIMILARLY
  5    SITUATED,

  6                                        PLAINTIFF,        CASE NO.
                                                             2:14-00034
  7                         vs.

  8    A.ARP, INC., AARP SERVICES, INC.,
       AARP INSURANCE PLAN, UNITEDHEALTH
  9    GROUP, INC., AND UNITEDHEALTHCARE
       INSURANCE,
 10
                                          DEFENDANTS.
 11

 12

 13

 14             VIDEOTAPED DEPOSITION OF JERALD FRIEDMAN, TAKEN

 15    ON BEHALF OF THE DEFENDANTS, AT 9:06 A.M., MONDAY,

 16    NOVEMBER 12, 2018, AT 120 BROADWAY, SANTA MONICA,

 17    CALIFORNIA, BEFORE AUDRA E. CRAMER, CSR NO. 9901,

 18    PURSUANT TO NOTICE.

 19

 20

 21

 22

 23

 24

 25


                   www.LexitasNG.com      Lexitas      888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 4 of 12 Page ID
                                 #:5764

                                                                                3


   1   APPEARANCES OF COUNSEL

   2

   3   FOR PLAINTIFF:

   4                GHOZLAND LAW FIRM
                    BY:  MICHAEL GHOZLAND, ESQUIRE
   5                626 WILSHIRE BOULEVARD, SUITE 1170
                    LOS ANGELES, CALIFORNIA 90017
  6                 (213) 334-4570
                    michael@ghozlandlawfirm.com
   7

  8    FOR A.ARP INC., AARP SERVICES, INC., AND AARP TRUST:

  9                 BRYAN CAVE LEIGHTON PAISNER LLP
                    BY:  GREGORY J. SACHNIK, ESQUIRE
 10                 2200 ROSS AVENUE, SUITE 3300
                    DALLAS, TEXAS 75201
 11                 (214) 721-8000
                    gregory.sachnik@bclplaw.com
 12

 13    FOR UNITEDHEALTH GROUP, INC., AND UNITEDHEALTHCARE
       INSURANCE
 14
                    O'MELVENY & MYERS LLP
 15                 BY:  JENNIFER B. SOKOLER, ESQUIRE
                         AARON D. HENSON, ESQUIRE
 16                 7 TIMES SQUARE
                    NEW YORK, NEW YORK 10036
 17                 (212) 326-2000
                    jsokoler@omm.com
 18                 ahenson@omm.com

 19

 20    ALSO PRESENT:

 21                 CHRIS BRENNAN, VIDEOGRAPHER

 22

 23

 24

 25


                   www.LexitasNG.com      Lexitas      888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 5 of 12 Page ID
                                    #:5765
                          Jerald Friedman -November 12, 2018

                                                                                49

  1                MR. SACHNIK:        Just in general.

  2         Q.     Have you ever picked up the phone and

  3    called A.ARP?

  4         A.     I don't think so.

  5         Q.     Do you know if you've had any written

  6    communication from you to A.ARP?

  7                I know AARP has sent you materials,

  8    but...

  9         A.     I don't recall any.

 10         Q.     During the time you've been a member of

 11    AARP, have you had any complaints with them or

 12    about them, excluding this lawsuit?

 13         A.     Oh, okay.     No.

 14         Q.     Why are you suing AARP?

 15         A.     I'm suing them because I believe they

 16    are doing a disservice to seniors; that from my

 17    understanding they are taking a percentage of

 18    the premiums for their own benefit and not --

 19    and that should have been given to the

 20    policyholders.

 21         Q.    Do you believe that A.ARP has -- is a --

 22    the name is valuable?

 23         A.    Yes.

 24         Q.    Do you believe that their membership

 25    and having the membership list would be


                   www.LexitasNG.com       Lexitas     888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 6 of 12 Page ID
                                    #:5766
                          Jerald Friedman -November 12, 2018

                                                                                50

   1   important to vendors who would like to have

   2   access to seniors?

   3        A.     Okay.    I guess I'm going to have to

  4    answer that -- do I believe that's something

  5    they should sell?       No.    Do I believe it's

  6    valuable?     Membership lists are valuable in any

  7    organization.       But there's also privacy and

  8    rights that organizations should respect.

  9         Q.     Do you know if you signed a privacy

 10    agreement with AARP?

 11         A.     I do not recall.

 12         Q.     Other than taking what you term is a

 13    percentage of the premiums, do you feel that

 14    AARP has done anything else wrong?

 15         A.    Yes --

 16               MR. GHOZLAND:       Real quick.

 17               Calls for expert testimony.           Calls for

 18    a legal conclusion.

 19               You can answer to the best of your

 20    ability.

 21               THE WITNESS:       Yes.

 22    BY MR. SACHNIK:

 23         Q.    And what is it?

 24         A.    Because since the lawsuit, I am very

 25    concerned that they -- that my premiums go to


                   www.LexitasNG.com        Lexitas    888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 7 of 12 Page ID
                                    #:5767
                          Jerald Friedman -November 12, 2018




  1    amended complaint?

  2         A.     Correct.

  3         Q.     And they added another Plaintiff?

  4         A.     Correct.

  5         Q.     But you do not know Mrs. McGee?

  6         A.     No.

  7         Q.     Never spoken with her?

  8         A.     No.

  9         Q.    Don't know where she lives?

 10         A.    No.

 11         Q.    In the complaint it says you were

 12    "fooled into paying artificially inflated

 13    insurance charges for Medicare supplemental

 14    insurance."

 15               Is that --

 16               MR.. GHOZLAND:      Can you point out the

 17    paragraph where that's contained.

 18               THE WITNESS:      You're paraphrasing

 19    something.     So I just was curious what you're

 20    referring to.

 21    BY MR. SACHNIK:

 22         Q.    Well, let me go at it another way.

 23               What are you claiming Defendants did

 24    wrong?

 25         A.    I'm claiming Defendants collected an


                   www.LexitasNG.com      Lexitas      888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 8 of 12 Page ID
                                    #:5768
                          Jerald Friedman -November 12, 2018

                                                                                ~ ~~

  1    insurance commission from UnitedHealthcare of

  2    4 -- I believe it's 4.9 percent of the premiums,

  3    and that they, in my opinion, held the money in

  4    their own trust for their own benefit instead of

  5    having that money go directly to the insurance

  6    company, which was not fully -- in my opinion,

  7    fully disclosed and was an added risk to the --

  8    to myself and all similar situated

  9    policyholders.

 10         Q.    So what is the difference between a

 11    commission and a royalty, to your understanding?

 12               MR. GHOZLAND:       Object.    Calls for a

 13    legal conclusion.       Calls for expert testimony.

 14               You can answer to the best of your

 15    ability.

 16               THE WITNESS:      Well, commission is -- an

 17    insurance commission is regulated by insurance

 18    law and is for selling of and advising on

 19    insurance.

 20    BY MR. SACHNIK:

 21         Q.    So how much advice -- how much did AARP

 22    provide to you in your purchase of the coverage?

 23         A.    I believe -- and I'm not sure -- I've

 24    learned subsequently.        But I believe I spoke to

 25    an AARP person and got all my advice on the


                  www.LexitasNG.com       Lexitas      888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 9 of 12 Page ID
                                    #:5769
                          Jerald Friedman -November 12, 2018




                                                                                ioi
  1    insurance on that 800 number that went to AARP,

  2    not to UnitedHealthcare, unbeknownst to me at

  3    the time.

  4                I also believe that the way A.ARP

  5    advertises or -- with UnitedHealthcare, it

  6    infers that they're giving -- that they've

  7    reviewed the policy and are recommending it and

  8    are advising you on it.

  9         Q.    And that's entirely inconsistent with

 10    the boilerplate disclosures, is it not, where it

 11    says AARP is not an insurance agent?

 12               MR. GHOZLAND:       Objection.     Calls for a

 13    legal conclusion.       Argumentative.

 14               THE WITNESS:      Well, I will agree it's

 15    inconsistent.      I've seen, in my history, people

 16    lie before.

 17    BY MR. SACHNIK:

 18         Q.    Do you believe that the fee paid by

 19    UnitedHealthcare to AARP is in part for the use

 20    of AARP's name?

 21               MR. GHOZLAND:       Objection.     Calls for a

 22    legal conclusion.       Vague.    Ambiguous.      Assumes

 23    facts not in evidence.         Calls for expert

 24    opinion.

 25               THE WITNESS:      I believe -- well, I


                   www.LexitasNG.com      Lexitas      888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 10 of 12 Page ID
                                    #:5770
                          Jerald Friedman -November 12, 2018

                                                                             111


   1    have purchased at a lower cost if you had known

   2   about the royalty?

   3         A.    No, I cannot.

   4         Q.    Do you have any additional items of

   5   damage other than what you've testified to?

   6               MR. GHOZLAND:      Objection.     Calls for a

   7   legal conclusion.        Calls for expert testimony.

   8               THE WITNESS:      Not that I can think of

   9   right now.

  10   BY MR. SACHNIK:

  11        Q.     You are aware that you must fairly and

  12   adequately protect the interests of the putative

  13   class?

  14        A.     Yes.

  15        Q.     How do you intend to fairly and

 16    adequately protect the interests of that class?

 17         A.     By reviewing the pleadings.          Discussing

 18    the case with my attorneys.          And seeing --

 19    determining whether or not any judgment or

 20    settlement fairly reflects benefits to the

 21    holders of my class -- or members of my class.

 22         Q.     Do you personally have a way to

 23    identify members of the putative class?

 24         A.     No.

 25         Q.    Do you know who is in the proposed


                   www.LexitasNG.com       Lexitas     888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 11 of 12 Page ID
                                    #:5771
                          Jerald Friedman -November 12, 2018

                                                                             1~


   1   class?

   2         A.    I -- well, I believe it's members of --

   3   people who took out insurance with AARP.              So I

   4   don't know what you mean by that.

   5         Q.    Is it limited to California?          Is it

   6   nationwide?      Is it 15 states?

   7         A.    I believe it's nationwide.

   8         Q.    Are you aware of anyone else besides

   9   yourself and Mrs. McGee who have complaints

  10   about their Medicare coverage from

  11   UnitedHealthcare?

  12               MR. GHOZLAND:      Pursuant to the

  13   allegations of the complaint or just generally

  14   complaining?

  15               MR. SACHNIK:      Just generally first.

  16               THE WITNESS:      No.

  17   BY MR. SACHNIK:

 18         Q.     Do you know what other members of the

 19    proposed class may have reviewed prior to

 20    electing coverage?

 21                MR. GHOZLAND:      Objection.     Calls for

 22    speculation.

 23                THE WITNESS:      No, I do not.

 24    BY MR. SACHNIK:

 25         Q.     Do you know what factors are most


                   www.LexitasNG.com       Lexitas     888-267-1200
Case 2:14-cv-00034-DDP-PLA Document 150-5 Filed 12/26/18 Page 12 of 12 Page ID
                                    #:5772
                          Jerald Friedman -November 12, 2018

                                                                             113


   1   important to people in the state of California

   2   selecting Medicare coverage -- Medicare

   3   supplemental coverage?

   4               MR. GHOZLAND:      Objection.     Calls for

   5   speculation.

   6               THE WITNESS:      I would -- well,

   7   specifically, I have not taken a survey.              I

   8   would assume that similar concerns that I have.

   9   sY r~. sA~xrrzx
  10        Q.     Do you know which factors may be -- is

  11   it possible that the different factors may be --

  12   people may place different levels of importance

  13   on those factors?

  14               MR. GHOZLAND:      Objection.     Calls for

  15   speculation.      Incomplete hypothetical.

 16                THE WITNESS:      It is possible.

 17    BY MR. SACHNIK:

 18         Q.     Do you know if any of the proposed

 19    class may have preexisting conditions which

 20    might have prevented them from obtaining other

 21    coverage?

 22                MR. GHOZLAND:      Objection.     Calls for

 23    speculation.

 24                THE WITNESS:      I do not know.      I -- no.

 25    I'll stop at that.


                   www.LexitasNG.com       Lexitas     888-267-1200
